Citation Nr: 0633751	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-02 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than April 12, 
1999, for the grant of service connection for spondylosis, 
lumbar spine.

2.  Entitlement to an effective date earlier than April 12, 
1999, for the grant of service connection for discogenic 
disease, C6-C7.

3.  Entitlement to an effective date earlier than April 12, 
1999, for the grant of service connection for internal 
derangement of right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Counsel
INTRODUCTION

The veteran had active service from June 1973 to June 1976 
and from February 1977 to January 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  On April 12, 1999, the RO received original claims of 
entitlement to service connection for spondylosis, lumbar 
spine, discogenic disease C6-7, and internal derangement of 
the right knee.

2.  An October 1999 rating decision granted service 
connection for spondylosis, lumbar spine, discogenic disease, 
C6-7, and internal derangement of the right knee, and 
assigned a 10 percent rating for each disability, effective 
from April 12, 1999, the date of receipt of the claims. 

3.  There are no documents in the veteran's claims folder, or 
other communication from the veteran, showing an intent to 
claim service connection for spondylosis, lumbar spine, 
discogenic disease, C6-7, and internal derangement of the 
right knee, prior to receipt of the original service 
connection claims on April 12, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 12, 
1999, for an award of service connection for spondylosis, 
lumbar spine, are not met. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2005).

2.  The criteria for an effective date earlier than April 12, 
1999, for an award of service connection for discogenic 
disease C6-7, are not met. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2005).

3.  The criteria for an effective date earlier than April 12, 
1999, for an award of service connection for internal 
derangement of the right knee, are not met. 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

It should be noted that the Veterans Claims Assistance Act of 
2000 (VCAA) provides that VA shall notify and assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

As regards the underlying issue of an earlier effective date 
for the grants of service-connection, the Board notes that a 
precedent opinion by the VA General Counsel (VAOPGCPREC 8-
2003 (Dec. 22, 2003)) held that, in appeals such as the 
present one for an earlier effective date, which are 
generated by a notice of disagreement with a VA rating 
determination on a claim for which VA has already given the 
notice required by 38 U.S.C. § 5103(a), VA must issue a 
statement of the case if the disagreement is not resolved, 
but the VCAA does not require VA to provide additional notice 
of the information and evidence necessary to substantiate the 
newly raised claim. This precedent opinion by the VA General 
Counsel is legally binding upon the Board. See 38 U.S.C.A. § 
7104(c). 

Nevertheless, the Board notes that the veteran was adequately 
notified in the September 2001 rating decision and letter of 
notification of rating, as well as in a December 2003 
statement of the case, of the law and regulations governing 
the award of earlier effective dates. The veteran and his 
representative have been provided adequate opportunity to 
submit additional evidence in support of the claims. Neither 
the appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claims seeking earlier effective 
dates, and the Board is also unaware of any such outstanding 
evidence or information. Accordingly, the Board will address 
the merits of the veteran's appeal.

In view of the foregoing, the recently decided Dingess case 
has no application herein.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Facts and Analysis

An October 1999 rating decision granted service connection 
for spondylosis, lumbar spine, discogenic disease, C6-7, and 
internal derangement of the right knee, each evaluated as 10 
percent disabling, effective from April 12, 1999, the date of 
receipt of the claims. The veteran and his representative 
essentially assert an earlier effective date for the grant of 
service connection retroactive from 1980 for disability of 
the knees, back, and ankles, asserting that these injuries 
were present at separation from service, and that 
compensation should be payable from that date. 

Review of the record reflects that the veteran had service 
from June 1973 to 1976. In a claim received at the RO in July 
1976, the veteran asserted service connection for seizure 
disorder, which was granted by an August 1976 rating 
decision. He did not assert any other disability.

In January 1977, the veteran requested termination of his 
compensation benefits for seizure disorder due to re-
enlistment. He had additional service from February 1977 to 
separation in January 1980. Post separation, the claims file 
reflects no further communications from the veteran or other 
correspondence pertinent to his disabilities until October 
1992, when he requested compensation for seizures and severe 
headaches. 

Subsequent January 1993 VA examination shows reports of 
seizures. VA outpatient treatment notes from December 1992 to 
January 1993 reflect skin complaints, and the examiner noted 
a history of C6-7 enlarged disc, but there is no indication 
of an intention on the veteran's part to claim compensation 
for any of these disabilities other than for seizures, at 
that time. An August 1993 rating action reopened and 
evaluated the seizure claim. 

Thereafter, there is no correspondence or other 
correspondence in the claims file from the veteran until 
receipt of claims for various disabilities, including those 
listed above, received at the RO on April 12 1999. 
Subsequently, in September 1999, the veteran claimed 
entitlement to non service-connected pension benefits or 
compensation due to individual unemployability.

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110.  For claims of service 
connection the effective date is the day following separation 
from active service if the claim is received within 1 year 
after separation from service; otherwise, the date of the 
receipt of the claim or the date the entitlement arose, 
whichever is later. 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As noted above, for the period after his second tour of duty 
ended in 1980 until April 12, 1999, the veteran evidenced an 
intention to claim VA benefits only for his seizure disorder. 
During this period, neither the veteran nor anyone acting on 
his behalf submitted any documentation or otherwise undertook 
any action indicating the veteran's intent to claim VA 
compensation for the claimed disabilities until April 1999, 
when the veteran submitted his claims. 

Thus it was far in excess of one year of the 1980 separation 
from service, in fact, over 10 years later, that any 
communication was received or that any action occurred 
indicating the veteran's intent to apply for the claimed 
disabilities. Even if the veteran's disabilities existed from 
1980 in the sense that 'entitlement arose' in 1980 as 
alleged, the applicable criteria provide that the effective 
date of the award of service connection will be the later of 
the date entitlement arose or the date of receipt of claim in 
a case such as this where the claim was received more than 
one year after the veteran's discharge from service. Thus the 
effective date would be the date of receipt of claim, that of 
April 12, 1999.

The Board has considered all evidence of record, and 
recognizes the sincerity of the appellant's belief in the 
merits of his claim; however, the law is dispositive under 
these facts, and the Board must apply the law as discussed 
above. Absent a claim for benefits, formal or informal, for 
the claimed disabilities, of which there is none in the 
record until April 12, 1999, the Board concludes that there 
is no provision in the law for assigning an effective date 
earlier than the date of receipt of the claims for these 
benefits, i.e., April 12, 1999.

The Board notes the veteran's arguments that no one told him 
of his benefits at the time of discharge, and as such, he 
failed to follow the regulatory requirements to apply for 
same. However, the Court has held that alleged ignorance 
cannot be used as an excuse for failure to follow a 
promulgated regulation. See Morris v. Derwinski, 1 Vet. App. 
260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 384-85 (1947). See also Velez v. West, 11 Vet. App. 148, 
156-57 (1998). The Court in Morris noted that the Supreme 
Court of the United States had held that persons dealing with 
the Government are charged with knowledge of Federal statutes 
and lawfully promulgated agency regulations, regardless of 
actual knowledge or hardship resulting from innocent 
ignorance. See Morris at 265.

Thus, the evidence is against the claim for an earlier 
effective date, and there is no legal basis to alter the 
conclusion reached herein.


ORDER

Entitlement to an effective date earlier than April 12, 1999, 
for the grant of service connection for spondylosis, lumbar 
spine is denied.

Entitlement to an effective date earlier than April 12, 1999, 
for the grant of service connection for discogenic disease, 
C6-C7, is denied.

Entitlement to an effective date earlier than April 12, 1999, 
for the grant of service connection for internal derangement 
of right knee, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


